DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 02/05/2021.
Claims 1-15 are allowed.
Claims 16-19 are rejected.
Claim 20 is objected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “execute a local diagnostic package…”, “transmit an identification token…”, “receive a remote diagnostic package…”, “execute the remote diagnostic package…” in claim 1, “transmit to a remote authentication service…”, receive the identification token…”, “authenticate the user…” in claim 2, “transmit the identification token…”, “receive an additional remote diagnostic package…” in claim 4, “transmit second results…” in claim 5, “execute the local diagnostics package that includes…”, ““execute the local diagnostics package and the other local diagnostic package…” in claim 6, “diagnose the problem…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levidow et al. (US Pat. 7,734,945 B1) [hereafter Levidow].

As per claim 16, Levidow teaches:
A method for diagnostics services, the method comprising: receiving a request from a user to execute a help application at a computing system, the help application being maintained at the computing system; (Levidow, col. 1, lines 59-64, manual recovery)
initiating execution of the help application for a diagnostic session at the computing system based at least on the request; (Levidow, col. 1, lines 65-67, executing a diagnostic and recovery environment)
executing automatically, and prior to any user input being received by the help application, a local diagnostics package by the help application for the diagnostics session responsive to said initiating, the local diagnostics package configured to detect a set of predetermined types of problems with the computing system; (Levidow, col. 1, line 65 – col. 2, line 15, automatically executing a series of diagnoses to determine a root cause of the failure)
determining that one of the set of predetermined types of problems exists at the computing system; and (Levidow, col. 2, lines 1-15, determining a root cause, col. 6, lines 10-25, available recovery actions)
providing a notification to the user requesting a consent to perform one or more diagnostic actions in the diagnostics session for the one of the set of predetermined types of problems (Levidow, col. 2, lines 1-15, determining a root cause, col. 6, lines 10-25, allowing the user to select from the available recovery actions)

As per claim 17, the rejection of claim 16 is incorporated and Levidow further teaches:
receiving the consent from the user; (Levidow, col. 6, lines 10-25, user selecting a recovery action)
determining a diagnostic action corresponding to the one of the set of predetermined types of problems; and performing the diagnostic action in the diagnostics session (Levidow, col. 6, lines 10-25, executing recovery action selected by the user)

As per claim 18, the rejection of claim 17 is incorporated and Levidow further teaches:
wherein the local diagnostics package includes code for executing the diagnostic action; or (Levidow, col. 6, lines 1-25, executing recovery actions)
wherein the local diagnostics package includes a list of additional local diagnostics packages, and the method further comprises: determining one of the additional local diagnostics packages that corresponds to the diagnostic action from the list; and (Levidow, col. 6, lines 10-25, available recovery actions to be executed based on the user selection)
executing the one of the additional local diagnostics packages for performing the diagnostic action (Levidow, col. 6, lines 10-25, recovery actions executed based on the user selection)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levidow, and further in view of Wing et al. (WO 02/41,105 A2) [hereafter Wing].


As per claim 19, the rejection of claim 17 is incorporated:
Levidow does not teach:
generating result information from the performed diagnostic action; 
determining an additional diagnostic action is required based on the result information; 
transmitting a request for a remote diagnostics package associated with the additional diagnostic action, the request for the remote diagnostics package including context information of the computing system and the result information; 
receiving the remote diagnostics package; and 
executing the remote diagnostics package at the computing system 
However, Wing in an analogous art teaches:
generating result information from the performed diagnostic action; (Wing, pg. 52, lines 4-13, problem status page generating session summary)
determining an additional diagnostic action is required based on the result information; (Wing, pg. 52, lines 4-13, providing various additional sources of assistance if no resolution)
transmitting a request for a remote diagnostics package associated with the additional diagnostic action, the request for the remote diagnostics package including context information of the computing system and the result information; (Wing, pg. 14, lines 17-28, information concerning a particular client computer or device, pg. 44, lines 10-27, going through different dispositions based on unsuccessful resolution, pg. 23, lines 13-20, receiving the user information and receiving additional test scripts)
receiving the remote diagnostics package; and (Wing, pg. 16, lines 23-31, server application providing a script and any additional software necessary to perform the procedure)
executing the remote diagnostics package at the computing system (Wing, pg. 5, lines 7-11, downloading additional scripts or commands based on the user’s selection and executing)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Wing into the method of Levidow to provide a method of generating result information from the performed diagnostic action; determining an additional diagnostic action is required based on the result information; transmitting a request for a remote diagnostics package associated with the additional diagnostic action, the request for the remote diagnostics package including context information of the computing system and the result information; receiving the remote diagnostics package; and executing the remote diagnostics package at the computing system.  The modification would be obvious because one of ordinary skill of the art would want to view the result of the applied action and seek additional help resources if the resolution is not available locally.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 27, 2021